Exhibit 10.6

Execution Version

ASPHALT TERMINALLING, TRANSPORTATION AND STORAGE SERVICES AGREEMENT

This ASPHALT TERMINALLING, TRANSPORTATION AND STORAGE SERVICES AGREEMENT (this
“Agreement”) is dated as of August 6, 2018, by and between Western Refining
Company, L.P. (“Customer”), and Asphalt Terminals LLC (“Provider”). Customer and
Provider may each be referred to herein as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, on the date hereof, Customer will contribute certain assets and
interests with respect to the Terminals to Andeavor Logistics LP, a Delaware
limited partnership (the “Partnership”), and the Partnership will contribute
those assets and interests to Provider, all on the terms and conditions set
forth in that certain Contribution, Conveyance and Assumption Agreement dated as
of the date hereof;

WHEREAS, Provider will operate the Terminals pursuant to this Agreement; and

WHEREAS, Customer and Provider desire to enter into this Agreement to
memorialize the terms of their commercial relationship.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Adjusted Minimum Asphalt Storage Commitment” means Customer’s Minimum Asphalt
Storage Commitment adjusted by deducting the applicable Stipulated Asphalt
Storage Commitment for each Terminal that is no longer subject to this
Agreement.

“Adjusted Minimum Asphalt Throughput Commitment” means Customer’s Minimum
Asphalt Throughput Commitment, adjusted by deducting the applicable Stipulated
Asphalt Throughput Commitment for each Terminal that is no longer subject to
this Agreement.

“Adjusted Minimum Commitments” means the Adjusted Minimum Asphalt Throughput
Commitment and the Adjusted Minimum Asphalt Storage Commitment.

“Agreement” has the meaning set forth in the Preamble.

“API” means American Petroleum Institute.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.



--------------------------------------------------------------------------------

“Asphalt” means asphalt, asphalt related products and components.

“Asphalt Processing and Blending Services” means the following services:
air-blowing (oxidation) and blending (PPA, Hydrolene and other additives),
polymer modification, and emulsification.

“Asphalt Third Party Credit” has the meaning set forth in Section 5.1.

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

“Average Daily Third Party Asphalt Terminal Utilization” has the meaning set
forth in Section 5.1.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each
adjusted to net gallons at 60° F in accordance with ASTM D-1250 Petroleum
Measurement Tables, or the latest revisions thereof.

“Base Invoice Amount” has the meaning set forth in Section 7.2.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 23.3.

“Carrier” means Customer or a third-party agent or contractor who transports
Asphalt subject to this Agreement via tank trucks or rail cars to or from a
Terminal for Customer or for Customer’s account.

“Commencement Date” has the meaning set forth in Section 2.1.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

2



--------------------------------------------------------------------------------

“Credit” has the meaning set forth in Section 7.5.

“Customer” has the meaning set forth in the Preamble.

“Customer Group” has the meaning set forth in Section 18.1.

“Customer Termination Notice” has the meaning set forth in Section 22.3.

“EPA” has the meaning set forth in Section 13.1.

“Excess Amounts” means, with respect to Asphalt throughput services, the fee
owed by Customer to Provider for such services in excess of the Minimum Asphalt
Throughput Commitment.

“Extension Period” has the meaning set forth in Section 3.1.

“First Offer Period” has the meaning set forth in Section 21.2.

“Force Majeure” means circumstances, whether foreseeable or not, not reasonably
within the control of Provider and which, by the exercise of due diligence,
Provider is unable to prevent or overcome, that prevent performance of
Provider’s obligations hereunder, including: acts of God, strikes, lockouts or
other industrial disturbances, wars, riots, fires, floods, storms, orders of
courts or Governmental Authorities, explosions, terrorist acts, accidental
disruption of service, breakage, breakdown of machinery, storage tanks or lines
of pipe, and inability to obtain or unavoidable delays in obtaining material or
equipment and similar events.

“Force Majeure Notice” has the meaning set forth in Section 22.1.

“Force Majeure Period” has the meaning set forth in Section 22.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Indemnified Group” means the Customer Group or the Provider Group, as
applicable.

“Minimum Asphalt Storage Commitment” means the minimum Asphalt storage services
for each Month during the Term at each Terminal, as set forth on Schedule 4.1;
provided, however, that the Minimum Asphalt Storage Commitment during the Month
in which the Commencement Date occurs shall be prorated in accordance with the
ratio of the number of days including and following the Commencement Date in
such Month to the total number of days in such Month.

“Minimum Asphalt Storage Reservation Fee” has the meaning set forth in
Section 4.2.

“Minimum Asphalt Throughput Commitment” means the amount of Asphalt put through
the Terminals for each Month during the Term at each Terminal via each mode of
ingress or egress as set forth on Schedule 4.1; provided, however, that the
Minimum Asphalt Throughput Commitment during the Month in which the Commencement
Date occurs shall be prorated in accordance with the ratio of the number of days
including and following the Commencement Date in such Month to the total number
of days in such Month.

 

3



--------------------------------------------------------------------------------

“Minimum Asphalt Throughput Fee” has the meaning set forth in Section 4.3.

“Minimum Commitments” means the Minimum Asphalt Storage Commitment and Minimum
Asphalt Throughput Commitment.

“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.

“Partnership” has the meaning set forth in the Recitals.

“Partnership Change of Control” means Andeavor ceases to Control the general
partner of the Partnership.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Provider” has the meaning set forth in the Preamble.

“Provider Group” has the meaning set forth in Section 18.2.

“Receiving Party Personnel” has the meaning set forth in Section 28.4.

“Refineries” mean the refineries owned and operated by Customer and its
affiliates and subsidiaries that provide source materials for the operation of
the Terminals, and “Refinery” means any one of the Refineries, as applicable.

“Restoration” has the meaning set forth in Section 23.2.

“Right of First Refusal” has the meaning set forth in Section 21.2.

“Shortfall Amount” has the meaning set forth in Section 7.3.

“Special Damages” has the meaning set forth in Section 17.1.

“Stipulated Asphalt Storage Commitment” means, with respect to each Terminal,
the storage capacity specified for such Terminal on Schedule 22.2.

“Stipulated Asphalt Throughput Commitment” means, with respect to each Terminal,
the stipulated Asphalt volume (rail or truck) in tons per Month as set forth for
such Terminal on Schedule 22.2.

 

4



--------------------------------------------------------------------------------

“Stipulated Commitments” means, collectively, as to the applicable Terminal(s),
the Stipulated Asphalt Storage Commitment and Stipulated Asphalt Throughput
Commitment for such Terminal(s).

“Surcharge” has the meaning set forth in Section 6.1.

“Term” and “Initial Term” each have the meaning set forth in Section 3.1.

“Terminals” means Provider’s terminals located in Bakersfield, California;
Mojave, California; Elk Grove, California; and Phoenix, Arizona and “Terminal”
means any one of the Terminals, as applicable.

“Terminal Service Order” has the meaning set forth in Section 7.1.

“Termination Notice” has the meaning set forth in Section 22.1.

ARTICLE 2

COMMENCEMENT DATE

2.1 The date of this Agreement shall be the “Commencement Date”.

ARTICLE 3

TERM

3.1 The initial term of this Agreement shall commence on the Commencement Date
and shall continue through August 6, 2028 (the “Initial Term”); provided,
however, that Customer may, at its option, extend the Initial Term for up to two
(2) renewal terms of five (5) years each (each, an “Extension Period”) by
providing written notice of its intent to Provider no less than 365 calendar
days prior to the end of the Initial Term or the then-current Extension Period.
The Initial Term, and any Extension Period, shall collectively be referred to
herein as the “Term.”

3.2 If Customer has not provided written notice of its intent to extend the
Initial Term for the first Extension Period pursuant to Section 3.1, Provider
may, at its option, provide written notice to Customer no less than ninety
(90) days prior to the end of the Initial Term to extend the Initial Term for an
additional two (2) years and, if exercised, such additional two (2) years shall
be considered part of the “Term” of the Agreement.

ARTICLE 4

ASPHALT SERVICES

4.1 Minimum Asphalt Commitments. During the Term of this Agreement and subject
to the terms and conditions of this Agreement and any Terminal Service Order,
each Month, Customer shall:

(a) Satisfy the Minimum Asphalt Storage Commitment at each Terminal pursuant to
Section 4.2; and

 

5



--------------------------------------------------------------------------------

(b) Satisfy the Minimum Asphalt Throughput Commitment at each Terminal pursuant
to Section 4.3.

4.2 Asphalt Storage Reservation Fee. Provider shall provide Asphalt storage
services and Customer shall pay a monthly per Barrel fee (for storage services
of in-service dedicated tanks) as set forth in the applicable Terminal Service
Orders to reserve, on a firm basis, the Minimum Asphalt Storage Commitment of
certain dedicated tanks at each of the Terminals as identified on Schedule 4.2.
The aggregate of these fees for in-service dedicated tanks on a monthly basis
for all Terminals shall be referred to as the “Minimum Asphalt Storage
Reservation Fee”. Provider may utilize any reserved capacity not being used by
Customer to provide storage to third parties; provided, however, that
(a) Customer shall be entitled to a corresponding Asphalt Third Party Credit, as
defined below, and (b) Provider shall be required, to the extent Customer
desires to utilize any then-available storage capacity, to prioritize Customer’s
utilization of such storage capacity over third-party customers.

4.3 Asphalt Throughput Fees. Provider shall provide Asphalt throughput services
and Customer shall deliver and/or pay for the Asphalt volumes throughput at each
of the Terminals for the Minimum Asphalt Throughput Commitment at the per ton
fees as set forth in the applicable Terminal Service Orders. The aggregate of
these fees on a monthly basis for all Terminals shall be referred to as the
“Minimum Asphalt Throughput Fee.” From time to time, upon agreement of the
Parties and to the extent there is available capacity at any given Terminal,
Customer may utilize Asphalt throughput capacity in excess of the Minimum
Asphalt Throughput Commitment and, in such circumstances, Provider shall
prioritize Customer’s utilization of such throughput capacity over third-party
customers. Any such excess Asphalt throughput volumes will be at the per ton
throughput fees as set forth in a Terminal Service Order. Provider may utilize
any throughput capacity not being used by Customer to provide throughput to
third parties; provided, however, that Provider shall be required, to the extent
Customer desires to utilize any then-available throughput capacity, to
prioritize Customer’s utilization of such throughput capacity over third-party
customers.

4.4 Asphalt Processing and Blending Services. As set forth in the applicable
Terminal Service Orders, Provider shall provide Asphalt Processing and Blending
Services and Customer shall pay the per ton fees set forth in such applicable
Terminal Service Orders for such Asphalt Processing and Blending Services. In
addition, Customer shall reimburse Provider for the costs (including shipping,
delivery and other ancillary costs) of all additives (and other products used
for blending) to the extent Provider purchases such additives (or other products
used for blending) in any given Month on behalf of Customer at the Terminals.
Provider may utilize any Asphalt Processing and Blending Services capacity not
being used by Customer to provide Asphalt Processing and Blending Services to
third parties; provided, however, that Provider shall be required, to the extent
Customer desires to utilize any then-available Asphalt Processing and Blending
Services capacity, to prioritize Customer’s utilization of such Asphalt
Processing and Blending Services capacity over third-party customers.

4.5 Additional Services. Asphalt services in addition and differing from those
described in this Article 4, if available at the Terminals, may be provided by
Provider to Customer pursuant to a Terminal Service Order.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

THIRD PARTY CREDIT

At the conclusion of each Month, Provider shall calculate the “Average Daily
Third Party Asphalt Terminal Utilization” of the Terminal storage, which shall
be a fraction, (a) the numerator of which is the sum of, for each day in such
Month, the number of Barrels of Asphalt stored for third parties in the reserved
capacity set forth on Schedule 4.1 and (b) the denominator of which is (i) the
aggregate reserved capacity set forth on Schedule 4.1 multiplied by (ii) the
number of days in such Month. For each Month, the product of the Average Daily
Third Party Asphalt Terminal Utilization and the Minimum Asphalt Storage
Reservation Fee shall be the “Asphalt Third Party Credit”. Each Month, the total
fees due to Provider for Asphalt storage services at the Terminals will be
reduced (but not below zero) by the amount of such Asphalt Third Party Credit.

ARTICLE 6

SURCHARGES

6.1 Surcharges. If, during the Term, any existing laws or regulations are
changed or any new laws or regulations are enacted that require Provider to make
substantial and unanticipated expenditures (whether capitalized or otherwise)
with respect to any of the Terminals or any of the services Provider provides to
Customer under this Agreement or any Terminal Service Order, Provider may,
subject to the terms of this Article 6, impose a surcharge to increase the
applicable service fee (“Surcharge”) to cover Customer’s pro rata share of the
cost of complying with these laws or regulations, based upon the percentage of
Customer’s use of the services or facilities impacted by such new laws or
regulations.

6.2 Notification and Mitigation. Provider shall notify Customer of any proposed
Surcharge to be imposed pursuant to Section 6.1 sufficient to cover the cost of
any required capital or expense projects and any ongoing increased operating
costs. Provider and Customer then shall negotiate in good faith for up to thirty
(30) days to mutually determine the effect of the change in law or regulation or
new law or regulation, the cost thereof, and how such cost shall be amortized at
an interest rate of no more than nine percent (9%) as a Surcharge, with the
understanding that Provider and Customer shall use their reasonable commercial
efforts to mitigate the impact of, and comply with, these laws and regulations.
Without limiting the foregoing, if expenditures requiring a Surcharge may be
avoided or reduced through changes in operations, then the Parties shall
negotiate in good faith to set forth the appropriate changes in a Terminal
Service Order to evidence the reduction of the amount of a Surcharge while
leaving the Parties in the same relative economic position they held before the
laws or regulations were changed or enacted.

6.3 Less Than 15% Surcharge. In the event any Surcharge results in less than a
fifteen percent (15%) increase in the applicable service fee, Customer will be
assessed such Surcharge on all future invoices during the period in which such
Surcharge is in effect for the applicable amortization period, and Provider
shall not terminate the affected service from this Agreement.

6.4 15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the applicable service fee, Provider shall
notify Customer of the amount of the Surcharge required to reimburse Provider
for its costs, plus carrying costs, together with reasonable supporting detail
for the nature and amount of any such Surcharge.

 

7



--------------------------------------------------------------------------------

(a) If within thirty (30) days of such notification provided in this
Section 6.4, Customer does not agree to pay such Surcharge or to reimburse
Provider up front for its costs, Provider may elect to either:

(i) require Customer to pay such Surcharge, up to a fifteen percent (15%)
increase in the applicable service fee; or

(ii) terminate the service(s) under this Agreement to which the Surcharge
applies, upon notice to Customer.

(b) Provider’s performance obligations under this Agreement shall be suspended
or reduced during the above thirty (30) day period to the extent that Provider
would be obligated to make such expenditures to continue performance during such
period.

6.5 Resolution of Surcharge. Following a resolution with respect to the amount
and manner of payment of a Surcharge pursuant to this Article 6, the Parties
shall execute an appropriate Terminal Service Order memorializing the terms of
such resolution.

6.6 Payment of Surcharge. In lieu of paying the Surcharge in connection with any
required capital project, Customer may, at its option, elect to pay the full
cost of the substantial and unanticipated expenditures upon completion of the
applicable project.

ARTICLE 7

TERMINAL SERVICE ORDERS; PAYMENT

7.1 Terminal Service Orders. On the date hereof, Provider and Customer shall
enter into one or more terminal service orders for the Terminals, as applicable,
substantially in the form attached hereto as Exhibit 1 (each, a “Terminal
Service Order”). The Parties may agree to enter into additional Terminal Service
Orders following the date hereof. Upon a request by Customer pursuant to this
Agreement or as deemed necessary or appropriate by Provider in connection with
the services to be delivered pursuant hereto, Provider shall generate a Terminal
Service Order to set forth the specific terms and conditions for providing the
applicable services described therein and the applicable fees to be charged for
such services. In case of any conflict between the terms of this Agreement and
the terms of any Terminal Service Order, the terms of the applicable Terminal
Service Order shall govern. No Terminal Service Order shall be effective until
fully executed by both Provider and Customer.

7.2 Base Invoice Amount. Provider shall invoice Customer monthly for fees owed
to Provider based upon actual storage utilized, actual throughput, and additives
(and other products used for blending) to be reimbursed pursuant to Section 4.4,
and, to the extent set forth in a Terminal Service Order, any additive, blending
and processing services utilized (the “Base Invoice Amount”).

7.3 Shortfall Amount. If the Base Invoice Amount is less than the total of the
Minimum Asphalt Storage Reservation Fee and the Minimum Asphalt Throughput Fee
for such month, Provider shall also invoice Customer for such difference (the
“Shortfall Amount”).

 

8



--------------------------------------------------------------------------------

7.4 Payment Terms. Customer shall pay all amounts due under this Agreement and
each Terminal Service Order then in effect no later than ten (10) calendar days
after Customer’s receipt of Provider’s invoices. Any past due payments owed by
Customer shall accrue interest, payable on demand, at the lesser of (i) the rate
of interest announced publicly by JPMorgan Chase Bank, in New York, New York, as
JPMorgan Chase Bank’s prime rate (which Parties acknowledge and agree is
announced by such bank and used by the Parties for reference purposes only and
may not represent the lowest or best rate available to any of the customers of
such bank or the Parties), plus four percent (4%), and (ii) the highest rate of
interest (if any) permitted by Applicable Law, from the due date of the payment
through the actual date of payment.

7.5 Shortfall Credit. The dollar amount of any Shortfall Amount attributable to
throughput services (but not storage) paid by Customer shall be posted as a
credit (a “Credit”) to Customer’s account and may be applied against any Excess
Amounts owed by Customer during the remaining calendar year. Credits will be
applied in the order in which such Credits accrue and any remaining portion of
the Credit that is not used by Customer during the remaining calendar year shall
expire at the end of such calendar year (e.g., a Credit that accrues in January
2019 will be available through December 2019 and will expire on December 31,
2019).

7.6 Fee Adjustments. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2019, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

ARTICLE 8

VOLUME LOSSES

8.1 Volume Losses. Provider shall have no obligation to measure volume gains and
losses. In the event third-party Asphalt is terminalled at a Terminal, the
Parties shall mutually determine the measurement and volume loss control
practices for such Terminal. Provider shall be responsible to Customer only for
Asphalt losses and/or shortages resulting from the negligent or wrongful acts
and omissions of Provider, its agents, employees or contractors or breach of
this Agreement or any applicable Terminal Service Order by Provider, its agents,
employees or contractors; provided that Provider shall not be responsible to
Customer for any Asphalt losses and/or shortages for which Customer is
compensated by its cargo/inventory insurance carrier. If Customer fails to
maintain cargo/inventory insurance coverage, then Provider shall also not be
responsible to Customer for any Asphalt losses and/or shortages to the extent
Customer would have been compensated by its insurance carrier had Customer
maintained a customary level of cargo/inventory insurance coverage. Except as
provided for in this Section 8.1, Customer shall be responsible for all Asphalt
losses and/or shortages it may suffer.

 

9



--------------------------------------------------------------------------------

ARTICLE 9

REIMBURSEMENT; EXCISE TAXES

9.1 Prompt Reimbursement. Customer shall promptly pay or reimburse Provider for
any newly imposed taxes, levies, royalties, assessments, licenses, fees,
charges, surcharges and sums due of any nature whatsoever (other than income
taxes, gross receipt taxes and similar taxes) by any federal, state or local
government or agency that Provider incurs on Customer’s behalf for the services
provided by Provider under this Agreement or any Terminal Service Order. If
Provider is required to pay any of the foregoing, Customer shall promptly
reimburse Provider in accordance with the payment terms set forth in this
Agreement. Any such newly imposed taxes or regulatory fees as provided for in
this Section 9.1 shall be specified in an applicable Terminal Service Order. If
Customer is exempt from the payment of any taxes allocated to Customer, Customer
shall furnish Provider with the proper exemption certificates.

9.2 Reimbursement for Tank Cleaning. If cleaning of any tanks is performed by
Provider at the specific request of Customer, Customer shall reimburse Provider
for all costs to clean, degas or otherwise prepare the tank(s) including,
without limitation, the cost of removal, processing, transportation, disposal,
of all waste and the cost of any taxes or charges Provider may be required to
pay in regard to such waste. For any tanks that are dedicated to Customer for
segregated storage of Customer’s Asphalt as set forth in any Terminal Service
Order, Customer agrees to reimburse Provider for the reasonable cost of changes
necessary to return the dedicated storage tanks to Provider on termination of
their dedication for segregated storage under this Agreement, in substantially
the same condition as originally received less normal wear and tear, unless
otherwise mutually agreed by the Parties.

9.3 Reimbursement for Tank Conversion. If Customer requests that any dedicated
tank be changed for storage of a different grade or type of product, Provider
shall agree to a change in such service, if the same can be accomplished in
accordance with reasonable commercial standards, accepted industry and
engineering guidelines, permit requirements and Applicable Law. If any such
modifications, improvements, vapor recovery, cleaning, degassing, or other
preparation of the tanks is performed by Provider at the request of Customer,
Customer shall bear all direct costs attributable thereto, including, without
limitation, the cost of removal, processing, transportation, and disposal of all
waste and the cost of any taxes or mutually agreed charges Provider may be
required to pay in regard to such waste, which costs shall be set forth on the
applicable Terminal Service Order.

9.4 Payment. All of the foregoing reimbursements, together with the additive
(and other products used for blending) cost reimbursements described in
Section 4.4, shall be made in accordance with the payment terms set forth in
Article 7.

9.5 Excise Taxes. Upon written request by Provider, Customer shall supply
Provider with a completed signed original notification certificate of gasoline
and diesel fuel registrant as required by the Internal Revenue Service’s excise
tax regulation. Customer further agrees to comply with all Applicable Law with
respect to such taxes.

ARTICLE 10

CONTROL, CUSTODY, TRANSFER AND TITLE

10.1 Control. Control and operation of the Terminals shall rest exclusively with
Provider. Provider shall be an independent contractor with respect to all
services it provides under this Agreement and each Terminal Service Order.
Provider may suspend operations at any of the Terminals to the extent that
Provider believes that any Person, equipment, or the environment is at risk of
injury or damage.

 

10



--------------------------------------------------------------------------------

10.2 Custody.

(a) Rail. For volumes received by rail, custody shall pass to Provider at the
flange where the hoses at Provider’s facility interconnect with the rail car.

(b) Truck. For receipts and deliveries of volumes to or from trucks, custody
shall pass at the flange where the hoses at Provider’s facility interconnect
with the truck.

10.3 General. Each Party shall be solely responsible for any loss, damage or
injury to Person or property or the environment, arising out of transportation,
possession or use of such volumes while in that Party’s custody, subject to the
volume loss provisions hereof or unless otherwise provided herein. Title to all
volumes received in the Terminals by or on behalf of Customer shall remain with
Customer at all times. Both Parties acknowledge that this Agreement represents a
bailment of such volumes by Customer to Provider and not a consignment of such
volumes, it being understood that Provider has no authority hereunder to sell or
seek purchasers for the volumes of Customer. Customer hereby warrants that it
shall, at all times, have good title to and the right to deliver, throughput,
store and receive volumes pursuant to the terms of this Agreement and any
Terminal Service Order. Customer shall at all times be the blender of record and
shall retain and be entitled to any renewable identification numbers.

ARTICLE 11

QUALITY OF ASPHALT

Customer warrants that all Asphalt delivered under this Agreement and any
Terminal Service Order shall meet the latest applicable specifications for such
Asphalt and contain no deleterious substances or concentrations of any
contaminants that may make it or its components commercially unacceptable in
general industry application. Customer shall not deliver to any of the Terminals
any Asphalt which: (a) would in any way be injurious to any of the Terminals;
(b) would render any of the Terminals unfit for the proper storage of similar
products; (c) would contaminate or otherwise downgrade the quality of the
products stored; (d) may not be lawfully stored at the Terminals; or
(e) otherwise do not meet applicable specifications for such Asphalt. If,
however, there are volumes of Asphalt that do not have such applicable
specifications, the specifications shall be mutually agreed upon by the Parties.

ARTICLE 12

MEASUREMENT

12.1 Methods of Measurement. All quantities of Asphalt:

(a) received or delivered by or into rail shall be measured and determined based
upon the meter readings at the applicable Terminal, as reflected by delivery
tickets or bills of lading, or if such meters are unavailable, by applicable
calibration tables, as set forth on a Terminal Service Order or pursuant to
mutual agreement of the Parties.

(b) received or delivered by or into truck shall be measured and determined
based upon the meter readings at the applicable Terminal, as reflected by
delivery tickets or bills of lading, or the weights determined by truck scales
at such Terminal, as reflected by delivery tickets or bills of lading, or if
such meters or scales are unavailable, by applicable calibration tables, as set
forth on a Terminal Service Order or pursuant to mutual agreement of the
Parties.

 

11



--------------------------------------------------------------------------------

(c) delivered by book transfer shall be reflected by entries in the books of
Provider.

12.2 Calibration. Meters and temperature probes shall be calibrated according to
applicable API standards. Customer shall have the right, at its sole expense,
and in accordance procedures at the applicable Terminal, to independently
certify said calibration. Storage tank gauging shall be performed by Provider’s
personnel. Provider’s gauging shall be deemed accurate unless challenged by an
independent certified gauger in accordance with the following provisions of this
Section 12.2. Customer may perform joint gauging at its sole expense with
Provider’s personnel. If Customer should request an independent gauger, such
gauger must be acceptable to Provider, and such gauging shall be at Customer’s
sole expense.

12.3 Calibration of Truck Scales. Scales used in weighing trucks at the
Terminals for measurement purposes shall be calibrated, inspected and maintained
in accordance with the provisions of the Cal. Bus. & Prof. Code § D.5 Weights
and Measures (§§ 12001-13800) and Ariz. Rev. Stat. Ann. § 3-3411, as applicable,
and Section 2.20 of the National Institute of Standards and Technology
publication entitled Handbook 44, Specifications, Tolerances, and Other
Technical Requirements for Weighing and Measuring Devices.

ARTICLE 13

DELIVERIES, RECEIPTS AND WITHDRAWALS

13.1 Deliveries. All supervised deliveries, receipts and withdrawals hereunder
shall be made within the normal business hours of the applicable Terminal and at
such times as may be required by Customer upon prior notice and approval by
Provider, all in accordance with the agreed-upon scheduling. Unsupervised
deliveries, receipts and withdrawals shall be made only with Provider’s prior
approval and in strict accordance with Provider’s current operating procedures
for the Terminals. Customer warrants that all vehicles permitted to enter the
Terminals on behalf of Customer shall meet all requirements and standards
promulgated by applicable regulatory authority including the Department of
Transportation, the Occupational Safety and Health Administration, and the U.S.
Environmental Protection Agency (“EPA”). Customer further warrants that it shall
only send to the Terminals those employees, agents and other representatives
acting on behalf of and at Customer’s direction who have been properly
instructed as to the characteristics and safe hauling methods associated with
the Asphalt to be loaded and hauled. Customer further agrees to be responsible
to Provider for the performance under this Agreement by its third party agents
and/or representatives’ delivering Asphalt to, or receiving Asphalt at, the
Terminals and to ensure its Carriers’ compliance with Article 14 and
Section 19.3.

13.2 Loading Devices. Customer shall withdraw from the Terminals only those
volumes that it is authorized to withdraw hereunder. Customer shall neither
duplicate nor permit the duplication of any loading device (i.e., card lock
access) provided pursuant to a carrier access agreement. Customer shall be fully
and solely responsible for all volumes loaded through the use of the loading
devices issued to Customer pursuant to a carrier access agreement; provided,
however, that Customer shall not have any responsibility or liability hereunder
in the event that the load authorization system provided hereunder fails or
malfunctions in any way.

 

12



--------------------------------------------------------------------------------

13.3 Legal Compliance. Both Parties shall abide by all Applicable Law and all
rules and regulations which are promulgated by Provider and which are either
furnished to Customer or posted at the applicable Terminal, with respect to the
use of such Terminal. It is understood and agreed by Customer that these rules
and regulations may be changed, amended or modified by Provider at any time, and
from time to time. All changes, amendments and modifications shall become
binding upon Customer ten (10) days following the posting of a copy at the
affected Terminal(s) or the receipt by Customer of a copy, whichever occurs
sooner.

13.4 Customer Representatives. For all purposes hereunder, Customer’s jobbers,
distributors, Carriers, haulers and other customers designated in writing or
otherwise by Customer to have loading privileges under this Agreement or any
Terminal Service Order or having possession of any loading device furnished to
Customer pursuant to this Agreement or any Terminal Service Order, together with
their respective officers, servants and employees, shall, when they access the
Terminals, be deemed to be representatives of Customer.

ARTICLE 14

DELIVERIES INTO TRANSPORT TRUCKS

14.1 Prior to transporting any Asphalt loaded into transport trucks at a
Terminal, Customer and its Carriers shall make or cause to be made, the
following certifications on the delivery receipt or bill of lading covering the
products received:

“If required by 49 C.F.R. 172.204, this is to certify that the above-named
materials are properly classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”

14.2 Provider may require each Carrier coming into a Terminal to enter into a
customary Access Agreement with Provider and to carry the levels and types of
insurance, with appropriate endorsements and certificates, specified for
Customer hereunder.

ARTICLE 15

ACCOUNTING PROVISIONS AND DOCUMENTATION

15.1 Required Reports. Provider shall furnish Customer with the following
reports covering services hereunder involving Customer’s Asphalt:

(a) Within twenty (20) days following the end of the Month, a statement showing,
by product: (i) Customer’s monthly aggregate deliveries into the Terminals
(specifying deliveries per each Terminal); (ii) Customer’s monthly receipts from
each of the Terminals; (iii) calculation of all of Customer’s monthly storage
and handling fees; (iv) Customer’s opening inventory for the preceding Month;
and (v) Customer’s closing inventory for the preceding Month.

 

13



--------------------------------------------------------------------------------

(b) A copy of any scale or meter calibration report, to be available for
inspection upon reasonable request by Customer at the Terminals following any
calibration.

(c) Upon delivery from the applicable Terminal and to the extent available, a
hard copy bill of lading to the Carrier for each truck or rail delivery. Upon
reasonable request only, a hard copy bill of lading shall be provided to
Customer’s accounting group. Upon each truck delivery from a Terminal, bill of
lading information shall be sent electronically through General Electric
Information Services Petroex System or other mutually agreeable system.

(d) Transfer documents for each in-tank transfer.

15.2 Required Maintenance. Provider shall be required to maintain the
capabilities to support truck load authorization technologies at each Terminal.
However, costs incurred by Provider for periodic software updates, replacement
of loading systems or software or other upgrades made at the request of Customer
shall be recoverable from Customer either as a lump sum payment or through an
increase in terminalling fees pursuant to a Terminal Service Order.
Notwithstanding the foregoing, if an update, replacement or upgrade is made
other than at Customer’s request, Provider and Customer shall mutually agree on
a fee for such update, replacement or upgrade.

ARTICLE 16

AUDIT AND CLAIMS PERIOD

16.1 Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

ARTICLE 17

LIMITATION ON LIABILITY

17.1 No Special Damages. Notwithstanding anything herein to the contrary,
neither Party shall be liable or responsible to the other Party or to any member
of such Party’s Indemnified Group for any consequential, incidental, or punitive
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or any member of such Party’s
Indemnified Group that arise out of or relate to this Agreement or any Terminal
Service Order, regardless of whether any such claim arises under or results from
contract, negligence, or strict liability of the Party whose liability is being
waived hereby; provided that the foregoing limitation is not intended and shall
not affect Special Damages actually awarded to a third party or assessed by a
Governmental Authority and for which a Party or any member of such Party’s
Indemnified Group is properly entitled to indemnification from the other Party
pursuant to the express provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

17.2 Claims and Liability for Lost Volumes. Provider shall not be liable to
Customer for lost or damaged Asphalt unless Customer notifies Provider in
writing within ninety (90) days of the report of any incident or the date
Customer learns of any such loss or damage to the Asphalt. Provider’s maximum
liability to Customer for any lost or damaged Asphalt shall be limited to
(a) the lesser of (i) the replacement value of the Asphalt at the time of the
incident based upon the price as posted by Platts or similar publication for
similar Asphalt in the same locality, and if no other similar Asphalt is in the
locality, then in the state, or (ii) the actual cost paid for the Asphalt by
Customer (copies of Customer’s invoices of cost paid must be provided), less
(b) the salvage value, if any, of the damaged Asphalt.

17.3 No Guarantees or Warranties. Except as expressly provided in the Agreement,
neither Customer nor Provider makes any guarantees or warranties of any kind,
expressed or implied. Provider specifically disclaims all implied warranties of
any kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.

ARTICLE 18

INDEMNITIES

18.1 Provider Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Provider shall release, defend,
protect, indemnify, and hold harmless Customer and its affiliates and their
respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (excluding any member of Provider Group)
(“Customer Group”) from and against any and all demands, claims (including third
party claims), losses, costs, suits, or causes of action (including, but not
limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(a) personal or bodily injury to, or death of the employees of Customer or
Provider and, as applicable, their carriers, customers, representatives, and
agents; (b) loss of or damage to any property, products, material, and/or
equipment belonging to Customer or Provider and, as applicable, their carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors; (c) loss of or damage to any other property,
products, material, and/or equipment of any other description, and/or personal
or bodily injury to, or death of any other person or persons; and with respect
to clauses (a) through (c) above, which is caused by or resulting in whole or in
part from the negligent or wrongful acts or omissions of Provider in connection
with the ownership or operation of the Terminals and the services provided
hereunder, and, as applicable, its carriers, customers (other than Customer),
representatives, and agents, or those of their respective employees with respect
to such matters; and (d) any losses incurred by Customer due to violations of
this Agreement or any Terminal Service Order by Provider, or, as applicable, its
carriers, customers (other than Customer), representatives, and agents;
PROVIDED, HOWEVER, THAT PROVIDER SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD
HARMLESS CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY
OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF CUSTOMER OR
ANY MEMBER OF THE CUSTOMER GROUP.

 

15



--------------------------------------------------------------------------------

18.2 Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Customer shall release, defend,
protect, indemnify, and hold harmless Provider and its affiliates and their
respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (excluding any member of Customer Group)
(“Provider Group”) from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(a) personal or bodily injury to, or death of the employees of Provider or
Customer and, as applicable, their carriers, customers, representatives, and
agents; (b) loss of or damage to any property, products, material, and/or
equipment belonging to Provider or Customer and, as applicable, their carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors; (c) loss of or damage to any other property,
products, material, and/or equipment of any other description, and/or personal
or bodily injury to, or death of any other person or persons; and with respect
to clauses (a) through (c) above, which is caused by or resulting in whole or in
part from the negligent or wrongful acts or omissions of Customer, in connection
with Customer’s and its customers’ use of the Terminals and the services
provided hereunder and Customer’s Asphalt stored hereunder, and, as applicable,
its carriers, customers, representatives, and agents, or those of their
respective employees with respect to such matters; and (d) any losses incurred
by Provider due to violations of this Agreement or any Terminal Service Order by
Customer, or, as applicable, its carriers, customers, representatives, and
agents; PROVIDED, HOWEVER, THAT CUSTOMER SHALL NOT BE OBLIGATED TO INDEMNIFY OR
HOLD HARMLESS PROVIDER OR ANY MEMBER OF THE PROVIDER GROUP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY
OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF PROVIDER OR
ANY MEMBER OF THE PROVIDER GROUP.

18.3 Affiliates. Customer and Provider shall not be considered affiliated or
affiliates of one another for purposes of the indemnification provisions set
forth in this Agreement.

18.4 Written Claim. Neither Party shall be obligated to indemnify the other
Party or any member of such Party’s Indemnified Group or be liable to the other
Party or any member of such Party’s Indemnified Group unless a written claim for
indemnity is delivered to the other Party within ninety (90) days after the date
that a claim is reported or discovered, whichever is earlier.

18.5 No Limitation. Except as expressly provided otherwise in this Agreement,
the scope of these indemnity provisions may not be altered, restricted, limited,
or changed by any other provision of this Agreement. The indemnity obligations
of the Parties as set out in this Article 18 are independent of any insurance
requirements as set out in Article 19, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

 

16



--------------------------------------------------------------------------------

18.6 Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

18.7 Third Party Indemnification. If any party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

ARTICLE 19

INSURANCE

19.1 Minimum Limits. At all times during the Term of this Agreement and for a
period of two (2) years after termination of this Agreement for any coverage
maintained on a “claims-made” or “occurrence” basis, Customer and/or its
Carrier(s) (if applicable) shall maintain at their expense the below listed
insurance in the amounts specified below, or as may be agreed pursuant to a
Terminal Service Order. Customer shall require that its Carriers provide such
insurance, and Customer shall be liable to Provider for its failure to do so.
Such insurance shall provide coverage to Provider and such policies, other than
Worker’s Compensation Insurance, shall include Provider as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
Provider (which shall be excess) and each policy shall provide the full coverage
required by this Agreement. All such insurance shall be written with carriers
and underwriters acceptable to Provider, and eligible to do business in the
states where the Terminals are located and having and maintaining an A.M. Best
financial strength rating of no less than “A-” and financial size rating no less
than “VII”; provided that Customer and/or the Carrier(s) may procure worker’s
compensation insurance from the state fund(s) of the state(s) where the
Terminals are located. All limits listed below are required MINIMUM LIMITS:

(a) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state(s) where the Terminals are located, in limits
not less than statutory requirements;

(b) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(c) Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by Provider or by Applicable Law from time to time. This policy shall include
Broad Form Contractual Liability insurance coverage which shall specifically
apply to the obligations assumed in this Agreement by Customer;

 

17



--------------------------------------------------------------------------------

(d) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration’s
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;

(e) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (b), (c), and
(d) above;

(f) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(g) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party insurance to adequately cover all
Asphalt owned by Customer located at the Terminals.

19.2 Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against Provider, and shall contain where applicable,
a severability of interest clause and a standard cross liability clause.

19.3 Copies of Insurance Certificates or Policies. Upon execution of this
Agreement and prior to the operation of any equipment by Customer, Carrier or
its authorized drivers at the Terminals, Customer and/or Carrier(s) will furnish
to Provider, and at least annually thereafter (or at any other times upon
request by Provider) during the Term of this Agreement (and for any coverage
maintained on a “claims-made” basis, for two (2) years after the termination of
this Agreement), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein, including on behalf of
Carrier’s contractors providing authorized vehicles or authorized drivers. Such
certificates shall be in the form of the “Accord” Certificate of Insurance, and
reflect that they are for the benefit of Provider and shall provide that there
will be no material change in or cancellation of the policies unless Provider is
given at least thirty (30) days prior written notice. Certificates providing
evidence of renewal of coverage shall be furnished to Provider prior to policy
expiration.

19.4 Responsibility for Deductibles. Customer and/or Carrier shall be solely
responsible for any deductibles or self-insured retention.

ARTICLE 20

GOVERNMENT REGULATIONS

20.1 Certification. Each Party certifies, with respect to Asphalt tendered by or
on behalf of such Party hereunder, that none of the Asphalt covered by this
Agreement or any Terminal Service Order were derived from crude petroleum,
petrochemical, or gas which was produced or withdrawn from storage in violation
of any federal, state or other governmental law, nor in violation of any rule,
regulation or promulgated by any governmental agency having jurisdiction in the
premises.

 

18



--------------------------------------------------------------------------------

20.2 Compliance with Applicable Law. The Parties are entering into this
Agreement and any Terminal Service Order in reliance upon and shall fully comply
with all Applicable Law which directly or indirectly affects the Asphalt
throughput hereunder, or any receipt, throughput delivery, transportation,
handling or storage of Asphalt hereunder or the ownership, operation or
condition of each Terminal. Each Party shall be responsible for compliance with
all Applicable Laws associated with such Party’s respective performance
hereunder and the operation of such Party’s facilities. In the event any action
or obligation imposed upon a Party under this Agreement or any Terminal Service
Order shall at any time be in conflict with any requirement of Applicable Law,
then this Agreement and any Terminal Service Order shall immediately be modified
to conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement and any Terminal
Service Order shall remain effective.

20.3 Change in Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement or
a Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or to an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein or therein.

ARTICLE 21

RIGHT TO ENTER INTO NEW AGREEMENT; CAPACITY EXPANSION

21.1 New Terminalling Services Agreement. Upon termination of this Agreement or
a Terminal Service Order for reasons other than (a) a default by Customer
pursuant or (b) any other termination of this Agreement or a Terminal Service
Order initiated by Customer except upon a default by Provider, Customer shall
have the right to require Provider to enter into a new terminalling services
agreement with Customer that (y) is consistent with the terms and objectives set
forth in this Agreement and (z) has commercial terms that are, in the aggregate,
substantially similar to fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length at such time; provided,
however, that the term of any such new terminalling services agreement shall not
extend beyond August 6, 2038.

21.2 Right of First Refusal. In the event that Provider proposes to enter into a
terminalling services agreement with a third party upon the termination of this
Agreement or a Terminal Services Order for reasons other than (a) a default by
Customer or (b) any other termination of this Agreement or a Terminal Service
Order initiated by Customer except upon a default by Provider, Provider shall
give Customer thirty (30) days’ prior written notice of any proposed new
terminalling services agreement with a third party, including (x) details of all
of the

 

19



--------------------------------------------------------------------------------

material terms and conditions thereof and (y) a thirty (30)-day period
(beginning upon Customer’s receipt of such written notice) (the “First Offer
Period”) in which Customer may make a good faith offer to enter into a new
terminalling services agreement with Provider (the “Right of First Refusal”). If
Customer makes an offer on terms no less favorable to Provider than the
third-party offer with respect to such terminalling services agreement during
the First Offer Period, then Provider shall be obligated to enter into a
terminalling services agreement with Customer on the terms set forth in the
notice. If Customer does not exercise its Right of First Refusal in the manner
set forth above, Provider may, for the next thirty (30) days, proceed with the
negotiation of the third party terminalling services agreement.

21.3 Capacity Expansion. If, during the Term, Provider proposes the construction
or acquisition of any new Terminal or related facility that connects to any
Terminal facility, any expansion or enhancement of capacity on any existing
Terminal or Terminal facility or any construction of new or the expansion of
existing storage capacity associated with the Terminal, then:

(a) Provider shall give prior written notice of such proposal to Customer; and

(b) Customer will have a right of first refusal to reserve some portion or all
of the additional throughput capacity or storage capacity on commercial terms
that are equal or more favorable to Provider than any commercial terms offered
to Provider by a third party.

ARTICLE 22

FORCE MAJEURE

22.1 Definition and Notice. As soon as possible upon the occurrence of a Force
Majeure event, Provider shall provide Customer with written notice of the event
identifying the affected Terminals and facilities (a “Force Majeure Notice”).
Provider shall also identify in such Force Majeure Notice the approximate length
of time that Provider reasonably believes in good faith such Force Majeure shall
continue (the “Force Majeure Period”). During the pendency of a Force Majeure
event, Minimum Commitments may be proportionately reduced for the affected
Terminal(s) as provided in Section 22.2. If Provider advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than twelve (12) consecutive Months, then,
subject to Article 23 below, at any time after Provider delivers such Force
Majeure Notice, either Party may terminate that portion of this Agreement
relating to the affected Terminal(s), but only upon delivery to the other Party
of a notice (a “Termination Notice”) at least twelve (12) Months prior to the
effectiveness of such termination; provided, however, that such Termination
Notice shall be deemed cancelled and of no effect if the Force Majeure Period
ends prior to the expiration of such twelve (12)-Month period. For the avoidance
of doubt, neither Party may exercise its right under this Article 22 to
terminate this Agreement as a result of a Force Majeure with respect to any
Terminal that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure, including pursuant to a Restoration under
Article 23.

22.2 Adjusted Minimum Commitments. If this Agreement is terminated as to a
Terminal or facility under this Article 22, then Customer’s Minimum Commitments
shall be adjusted to the Adjusted Minimum Commitments, by deducting the
applicable Stipulated Commitments for the Terminal so removed from this
Agreement.

 

20



--------------------------------------------------------------------------------

22.3 Revocation of Customer Termination Notice. Notwithstanding anything herein
to the contrary, if Customer delivers a Termination Notice to Provider
(“Customer Termination Notice”) and, within thirty (30) days after receiving
such Customer Termination Notice, Provider notifies Customer that Provider
reasonably believes in good faith that it shall be capable of fully performing
its obligations under this Agreement within a reasonable period of time and
Customer mutually agrees (which agreement shall not be unreasonably withheld),
then the Customer Termination Notice shall be deemed revoked and the applicable
portion of this Agreement shall continue in full force and effect as if such
Customer Termination Notice had never been given.

ARTICLE 23

CAPABILITIES OF FACILITIES

23.1 Interruptions of Service. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, Provider shall use reasonable commercial efforts to minimize the
interruption of service at each Terminal and any portion thereof. Provider shall
promptly inform Customer operational personnel of any anticipated partial or
complete interruption of service at any Terminal, including relevant information
about the nature, extent, cause and expected duration of the interruption and
the actions Provider is taking to resume full operations, provided that Provider
shall not have any liability for any failure to notify, or delay in notifying,
Customer of any such matters except to the extent Customer has been materially
prejudiced or damaged by such failure or delay.

23.2 Maintenance and Repair Standards. Subject to Force Majeure and
interruptions for routine repair and maintenance, consistent with customary
terminal industry standards, Provider shall maintain each Terminal in a
condition and with a capacity sufficient to throughput a volume of Customer’s
Asphalt at least equal to the respective Minimum Commitments for such Terminal.
Provider’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure or other interruption of service
that prevents Provider from terminalling the Minimum Commitments hereunder. To
the extent Provider is prevented from terminalling volumes equal to the full
Minimum Commitments for reasons of Force Majeure or other interruption of
service, then Customer’s obligation to throughput the Minimum Commitments and
pay any Shortfall Payment shall be reduced proportionately. At such time as
Provider is capable of terminalling volumes equal to the Minimum Commitments,
Customer’s obligation to store or throughput these amounts shall be restored.
If, for any reason, the throughput or storage capacity of any Terminal should
fall below that required by Customer for that Terminal, then within a reasonable
period of time after the commencement of such reduction, Provider shall make
repairs to the Terminal to restore the Terminal to the storage or throughput
capacity required by Customer (“Restoration”). Except as provided below in
Section 23.3 and 23.4, all of such Restoration shall be at Provider’s cost and
expense, unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of Customer, its employees, agents,
representatives or customers or the failure of Customer’s Asphalt to meet the
specifications as provided for in Article 11.

 

21



--------------------------------------------------------------------------------

23.3 Capacity Resolution. In the event of the failure of Provider to maintain
any Terminal in a condition and with a capacity sufficient to throughput a
volume of Customer’s Asphalt as required under this Agreement, then either Party
shall have the right to call a meeting between executives of both Parties by
providing at least two (2) Business Days’ advance written notice. Any such
meeting shall be held at a mutually agreeable location and will be attended by
executives of both Parties each having sufficient authority to commit his or her
respective Party to a Capacity Resolution (hereinafter defined). At the meeting,
the Parties will negotiate in good faith with the objective of reaching a joint
resolution for the Restoration of capacity at the Terminal which will, among
other things, specify steps to be taken by Provider to fully accomplish
Restoration and the deadlines by which the Restoration must be completed (the
“Capacity Resolution”). Without limiting the generality of the foregoing, the
Capacity Resolution shall set forth an agreed upon time schedule for the
Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with customary terminal industry standards and shall
take into consideration Provider’s economic considerations relating to costs of
the repairs and Customer’s requirements concerning its refining and marketing
operations. Provider shall use commercially reasonable efforts to continue to
provide storage and throughput of Customer’s Asphalt at the affected Terminal,
to the extent the Terminal has capability of doing so, during the period before
Restoration is completed. In the event that Customer’s economic considerations
justify incurring additional costs to restore the Terminal in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, Customer may require Provider to expedite the Restoration to the
extent reasonably possible, subject to Customer’s payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. Upon completion, Customer shall pay the difference between the actual
portion of Restoration costs to be paid by Customer pursuant to this
Section 23.3 and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt of Provider’s invoice therefor, or, if
appropriate, Provider shall pay Customer the excess of the estimate paid by
Customer over Provider’s actual costs as previously described within thirty
(30) days after completion of the Restoration.

23.4 Customer’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of a Refinery, Provider either
(a) refuses or fails to meet with Customer within the period set forth in
Section 23.3, (b) fails to agree to perform a Capacity Resolution in accordance
with the standards set forth in Section 23.3, or (c) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Customer may,
as its sole remedy for any breach by Provider of any of its obligations under
Section 23.3, require Provider to complete a Restoration of the affected
Terminal, subject to and to the extent permitted under the terms, conditions
and/or restrictions of applicable leases, permits and/or Applicable Law. Any
such Restoration required under this Section 23.4 shall be completed by Provider
at Customer’s cost. Provider shall use commercially reasonable efforts to
continue to provide storage and throughput of Customer’s Asphalt at the affected
Terminal, during the period while such Restoration is being completed. Any work
performed by Provider pursuant to this Section 23.4 shall be performed and
completed in a good and workmanlike manner consistent with applicable industry
standards and in accordance with all Applicable Laws, rules and/or regulations.
Additionally, during such period after the occurrence of (x) a Partnership
Change of Control or (y) a sale of a Refinery, Customer may exercise any
remedies available to it under this Agreement (other than termination),
including the right to immediately seek temporary and permanent injunctive
relief for specific performance by Provider of the applicable provisions of this
Agreement, including, without limitation, the obligation to make Restorations as
described herein.

 

22



--------------------------------------------------------------------------------

23.5 Dedicated Storage. Dedicated storage tanks and capacities shall be
dedicated and used exclusively for the storage and throughput of Customer’s
Asphalt. For those dedicated tanks, Customer shall be responsible for providing
all tank heels required for operation of such tanks.

ARTICLE 24

TERMINATION

24.1 Termination for Default. A Party shall be in default under this Agreement
if:

(a) the Party materially breaches any provision of this Agreement or a Terminal
Service Order (with such material adverse effect being determined based on this
Agreement and all Terminal Service Orders considered as a whole), and such
breach is not excused by Force Majeure or cured within fifteen (15) Business
Days after notice thereof (which notice shall describe such breach in reasonable
detail) is received by such Party (unless such failure is not commercially
reasonably capable of being cured in such fifteen (15) Business Day period in
which case such Party shall have commenced remedial action to cure such breach
and shall continue to diligently and timely pursue the completion of such
remedial action after such notice); or

(b) the Party (i) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it which is not withdrawn or dismissed
within thirty (30) days, (ii) makes an assignment or any general arrangement for
the benefit of creditors, (iii) otherwise becomes bankrupt or insolvent (however
evidenced) or (iv) has a liquidator, administrator, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets.

24.2 Rights upon Default. If any of the Parties is in default as described
above, then the non-defaulting Party may: (a) terminate this Agreement upon
notice to the defaulting Party; (b) withhold any payments due to the defaulting
Party under this Agreement; and/or (c) pursue any other remedy at law or in
equity.

24.3 Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Terminal Service Order, which breach does not have a material
adverse effect on the other Party, the breaching Party shall still have the
obligation to cure such breach.

24.4 Asphalt Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove all of its Asphalt from the Terminals within thirty
(30) days of such termination or expiration to the extent such removal is
possible within this time frame. In the event all of the Asphalt is not removed
within such thirty (30) day period, Customer shall be assessed storage fees to
all Asphalt held in storage more than thirty (30) days beyond the termination or
expiration of this Agreement until such time Customer’s entire Asphalt is
removed from the Terminals; provided however, that Customer shall not be
assessed any storage fees associated with the removal of its Asphalt if
Customer’s ability to remove such Asphalt is delayed or hindered by Provider,
its agents or contractors for any reason.

 

23



--------------------------------------------------------------------------------

24.5 Equipment Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove any and all of its owned equipment and restore the
Terminals to substantially the same condition as prior to the installation of
such equipment.

ARTICLE 25

LIEN WAIVERS

25.1 Provider hereby waives, relinquishes and releases any and all liens,
including, without limitation, any and all warehouseman’s liens, custodian’s
liens, rights of retention and/or similar rights under all Applicable Laws,
which Provider would or might otherwise have under or with respect to the
Asphalt throughput, stored or handled hereunder. Provider further agrees to
furnish documents reasonably acceptable to Customer and its lender(s) (if
applicable), and to cooperate with Customer in assuring and demonstrating that
Asphalt titled in Customer’s name shall not be subject to any lien on the
Terminals or Provider’s Asphalt throughput or stored there.

ARTICLE 26

ASSIGNMENT

26.1 Customer Assignment to Third Party. Customer shall not assign any of its
rights or obligations hereunder or under a Terminal Service Order without
Provider’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Customer may assign
this Agreement without Provider’s consent (a) to an affiliate; provided such
assignment shall not relieve Customer of its obligations under this Agreement or
(b) in connection with a sale by Customer of a Refinery associated with one of
Provider’s Terminals so long as the transferee: (i) agrees to assume all of
Customer’s obligations under this Agreement with respect to the associated
Terminal(s); and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Provider in its
reasonable judgment.

26.2 Provider Assignment to Third Party. Provider shall not assign any of its
rights or obligations hereunder or under a Terminal Service Order without
Customer’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) Provider may
assign this Agreement without Customer’s consent (i) to an affiliate; provided
such assignment shall not relieve Provider of its obligations under this
Agreement and (ii) in connection with a sale by Provider of one or more of its
Terminals so long as the transferee: (1) agrees to assume all of Provider’s
obligations under this Agreement with respect to the associated Terminal(s); (2)
is financially and operationally capable of fulfilling the terms of this
Agreement, which determination shall be made by Customer in its reasonable
judgment; and (3) is not a competitor of Customer; and (b) Provider shall be
permitted to make a collateral assignment of this Agreement solely to secure
working capital financing for Provider.

26.3 Rights upon Assignment. If either Customer or Provider assigns its rights
or obligations under this Agreement or a Terminal Service Order relating to a
specific Terminal (other than an assignment to an affiliate), then:

 

24



--------------------------------------------------------------------------------

(a) the Minimum Commitments with respect to such Terminal shall be converted to
the Adjusted Minimum Commitments, excluding such transferred Terminal; and

(b) both Customer’s and Provider’s obligations shall continue with respect to
the remaining Terminals.

26.4 Notification of Assignment. Any assignment thaws not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement and any
Terminal Service Orders shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

26.5 Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control; provided, however,
that in the case of any Partnership Change of Control, Customer shall have the
option to extend the Term of this Agreement as provided in Section 3.1. Provider
shall provide Customer with notice of any Partnership Change of Control at least
sixty (60) days prior to the effective date thereof.

ARTICLE 27

NOTICE

27.1 All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS one (1) Business
Day after deposit therewith prepaid; or (d) if by e-mail, one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows (or to such other address or to
such other Person as either Party will have last designated by notice to the
other Party):

If to Customer, to:

Western Refining Company, L.P.

19100 Ridgewood Parkway

San Antonio, TX 78259

Attn: General Counsel

If to Provider, to:

Asphalt Terminals LLC

19100 Ridgewood Parkway

San Antonio, TX 78259

Attn: General Counsel

 

25



--------------------------------------------------------------------------------

ARTICLE 28

CONFIDENTIAL INFORMATION

28.1 Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Article 28. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(a) is available, or becomes available, to the general public without fault of
the receiving Party;

(b) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Provider that was in the possession of Customer or any of its affiliates as a
result of their ownership or operation of the Terminals prior to the
Commencement Date);

(c) is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party’s knowledge, is under no obligation of confidentiality to the
disclosing Party; or

(d) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Article 28, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

28.2 Required Disclosure. Notwithstanding Section 28.1 above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

28.3 Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement
with respect to the respective Terminal or destroyed with destruction certified
by the receiving Party, without the receiving Party retaining copies thereof
except that one copy of all such Confidential Information may be retained by a

 

26



--------------------------------------------------------------------------------

Party’s legal department solely to the extent that such Party is required to
keep a copy of such Confidential Information pursuant to Applicable Law, and the
receiving Party shall be entitled to retain any Confidential Information in the
electronic form or stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this Article 28, and such archived or
back-up Confidential Information shall not be accessed except as required by
Applicable Law.

28.4 Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

28.5 Survival. The obligation of confidentiality under this Article 28 shall
survive the termination of this Agreement for a period of two (2) years.

ARTICLE 29

MISCELLANEOUS

29.1 Modification; Waiver. This Agreement and any Terminal Service Orders may be
terminated, amended or modified only by a written instrument executed by the
Parties. Any of the terms and conditions of this Agreement and any Terminal
Service Orders may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this
Agreement, a Terminal Service Order or any breach thereof, will be effective
unless in writing signed by a duly authorized individual on behalf of the Party
against which the waiver is sought to be enforced. No waiver of any term or
condition or of any breach of this Agreement or a Terminal Service Order will be
deemed or will constitute a waiver of any other term or condition or of any
later breach (whether or not similar), nor will such waiver constitute a
continuing waiver unless otherwise expressly provided.

29.2 Entire Agreement. This Agreement, together with the Schedules, Exhibits,
and Terminal Service Orders, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

29.3 Governing Law; Jurisdiction. This Agreement and any Terminal Service Orders
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of

 

27



--------------------------------------------------------------------------------

Texas, San Antonio Division, or if such federal court declines to exercise or
does not have jurisdiction, in the district court of Bexar County, Texas. The
Parties expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

29.4 Counterparts. This Agreement and any Terminal Service Orders hereunder may
be executed in one or more counterparts (including by facsimile or portable
document format (pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.

29.5 Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under Applicable Law, but if any provision of this Agreement or a
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof or thereof, and the Parties will
negotiate in good faith with a view to substitute for such provision a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision.

29.6 No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement or any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

29.7 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR A TERMINAL SERVICE ORDER, OR ANY
PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER OR THEREUNDER.

29.8 Schedules. Each of the Schedules attached hereto and referred to herein is
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.

29.9 Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(a) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(b) Plural and singular words each include the other.

 

28



--------------------------------------------------------------------------------

(c) Masculine, feminine and neutral genders each include the others.

(d) The word “or” is not exclusive and includes “and/or.”

(e) The words “includes” and “including” are not limiting.

(f) References to the Parties include their respective successors and permitted
assignees.

(g) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

[Remainder of this page intentionally left blank.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

CUSTOMER: Western Refining Company, L.P., by Western Refining GP, LLC, its
general partner By:  

/s/ Stephan E. Tompsett

Name:   Stephan E. Tompsett Title:   Vice President and Treasurer PROVIDER:
Asphalt Terminals LLC By:  

/s/ Steven M. Sterin

Name:   Steven M. Sterin Title:   President and Chief Financial Officer

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 4.1

MINIMUM ASPHALT COMMITMENTS

 

A.

Minimum Asphalt Storage Commitment

 

Terminal

   Asphalt Minimum Storage
Commitment (Barrels)  

Bakersfield, CA

     184,806  

Mojave, CA

     240,000  

Elk Grove, CA

     322,433  

Phoenix, AZ

     172,050  

 

B.

Minimum Asphalt Throughput Commitment

 

Description

   Minimum Asphalt
Throughput Commitment
(tons/Month)  

Bakersfield, CA

     2,833  

Mojave, CA

     3,542  

Elk Grove, CA

     4,250  

Phoenix, AZ

     12,396  

Schedule 4.1



--------------------------------------------------------------------------------

SCHEDULE 4.2

DEDICATED TANKS

A. Bakersfield Terminal

 

Tank Number

   Tank Capacity  

PMA-1

     800  

PMA-2

     800  

PMA-3

     800  

PMA-4

     1,900  

T-1

     500  

T-10

     400  

T-11

     520  

T-1101

     1,285  

T-1102

     1,285  

T-12

     520  

T-14

     300  

T-15

     215  

T-16

     260  

T-17

     85  

T-18

     85  

T-19

     85  

T-2

     240  

T-20

     85  

T-21

     120  

T-22

     120  

T-23

     90  

T-24

     650  

T-25

     112  

T-25001

     24,170  

T-3

     4,200  

T-4

     550  

T-5

     520  

T-5901

     5,963  

T-5902

     5,963  

T-5903

     5,963  

T-6

     520  

T-60001

     61,250  

T-60002

     61,250  

T-601RS

     600  

T-602RS

     600  

T-603RS

     600  

T-7

     520  

T-8

     520  

T-9

     360  

Total

     184,806  

Schedule 4.2



--------------------------------------------------------------------------------

B. Elk Grove Terminal

 

Tank Number

   Tank Capacity  

142

     155 (OOS)*  

180

     143  

201

     200  

1000

     45  

1101

     1,200  

1401

     1,300  

1402

     1,300  

2000

     143  

100001

     100,000  

100002

     100,000  

10001

     10,000  

10002

     10,000  

10003

     10,000  

1B

     94 (OOS)  

3001

     3,000  

3002

     3,000  

50001

     50,000  

5001

     5,000  

5002

     5,000  

5003

     5,000  

5004

     5,000  

5005

     5,000  

501

     500  

502

     500  

503

     500  

504

     500  

505

     500  

506

     500  

507

     500  

508

     500  

509

     500  

5W

     149  

761

     750  

762

     750  

763

     750  

PMA Mix Tank

     60  

QTS1

     143  

Total

     322,433  

Schedule 4.2



--------------------------------------------------------------------------------

C. Phoenix Terminal

 

Tank Number

   Tank Capacity  

25

     786  

26

     944  

27

     266  

28

     266  

29

     604  

30

     604  

49

     403  

50

     242  

60

     242  

70

     242  

80

     242  

1

     1,678  

100

     419  

10001

     9,865  

10002

     9,865  

101

     486  

102

     336  

1501

     786  

1502

     786  

1503

     786  

1504

     786  

1505

     786  

1506

     786  

1507

     786  

1515

     786  

18

     507  

19

     507  

20

     1,449  

200

     419  

201

     486  

202

     288  

21

     1,449  

22

     1,678  

23

     1,933  

31

     5,480  

Schedule 4.2



--------------------------------------------------------------------------------

32

     5,480  

33

     1,212  

34

     1,212  

4

     486  

420

     700  

440

     786  

460

     786  

480

     786  

5

     1,118  

50001

     50,793  

50002

     50,793  

8

     272  

9

     541  

A

     1,699  

E

     484  

E-2

     725  

E-3

     725  

E-5

     725  

E6

     725  

G

     484  

H

     484  

J

     486  

K

     486  

L

     483  

M

     483  

PMA mix

     1,118  

PPA

     179 (OOS)  

Total

   172,050  

D. Mojave Terminal

 

Tank Number

   Tank Capacity  

T-2

     60,000  

T-4

     60,000  

T-6

     60,000  

T-8

     60,000  

Total

     240,000  

*OOS (Out of Service). For the avoidance of doubt, fees will be assessed only
upon in-service dedicated tanks.

Schedule 4.2



--------------------------------------------------------------------------------

SCHEDULE 22.2

STIPULATED COMMITMENTS

 

A.

Stipulated Asphalt Storage Commitment

 

Terminal

   Asphalt Tankage
Reserved Capacity
(Barrels)  

Bakersfield, CA

     184,806  

Mojave, CA

     240,000  

Elk Grove, CA

     322,433  

Phoenix, AZ

     172,050  

 

B.

Stipulated Asphalt Throughput Commitment

 

Terminal

   Stipulated Asphalt
Throughput (tons/Month)  

Bakersfield, CA

     2,833  

Mojave, CA

     3,542  

Elk Grove, CA

     4,250  

Phoenix, AZ

     12,396  

Schedule 22.2



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

(•[ ]-         , 20        )

This Terminal Service Order (“Terminal Service Order”) is entered as of
        , 20        , by and between Western Refining Company, L.P.
(“Customer”), and Asphalt Terminals LLC (“Provider”), pursuant to and in
accordance with the terms of the Asphalt Terminalling, Transportation and
Storage Services Agreement dated as of August 6, 2018, by and between Customer
and Provider (as amended, supplemented, or otherwise modified from time to time,
the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 7.1 of the Agreement, the Parties agree to the following
provisions:

[Insert applicable provisions:

(a) The fee for storage services pursuant to Section 4.2;

(b) Allocation of Asphalt throughput capacity at the Terminals and the rates for
such throughput services pursuant to Section 4.3;

(c) The Asphalt Processing and Blending Services to be provided at the Terminals
and the fees for such Asphalt Processing and Blending Services pursuant to
Section 4.4;

(d) Any additional Asphalt services, if available, to be provided at the
Terminals and the rates for such services pursuant to Section 4.5;

(e) Surcharges pursuant to Article 6;

(f) Any reimbursement related to newly imposed taxes or fees, capital
expenditures, or tank cleaning pursuant to Article 9;

(g) Terms and conditions of services to be provided hereunder; and

(h) Any other services or terms as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

[Signature Page Follows]

 

Exhibit 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

CUSTOMER: Western Refining Company, L.P., by Western Refining GP, LLC, its
general partner

By:  

 

Name: Gregory J. Goff Title: President and Chief Executive Officer PROVIDER:
Asphalt Terminals LLC

By:  

 

Name: Steven M. Sterin Title: President and Chief Financial Officer

Exhibit 1